     Case 2:21-cv-01208-KJM-CKD Document 10 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEXANDRA FERREIRA DA SILVA,                        No. 2:21-cv-01208-KJM-CKD PS
12                        Plaintiff,
13             v.                                         ORDER
14    JONATHAN KEVIN ROSS, et al.,,
15                        Defendants.
16

17            By order filed August 18, 2021, the court dismissed plaintiff’s original complaint and

18   granted plaintiff 30 days in which to file an amended complaint. Plaintiff has filed a motion for

19   extension of time in which she informs the court of the “non-reception of the order issued on

20   August 18, 2021.” (ECF No. 9.) The request for an extension of time will be granted.

21            Plaintiff also requests the court to appoint counsel. (ECF Nos. 6, 9.) It is “well-

22   established that there is generally no constitutional right to counsel in civil cases.” United States

23   v. Sardone, 94 F.3d 1233, 1236 (9th Cir. 1996). However, under “exceptional circumstances,” a

24   court may appoint counsel for indigent civil litigants pursuant to 28 U.S.C. § 1915(e)(1). When

25   determining whether “exceptional circumstances” exist, a court considers both “the likelihood of

26   success on the merits as well as the ability of the petitioner to articulate [the] claims pro se in light

27   of the complexity of the legal issues involved.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.

28   2009).
     Case 2:21-cv-01208-KJM-CKD Document 10 Filed 09/01/21 Page 2 of 2


 1             The court has extremely limited resources to appoint attorneys in civil cases. Having

 2   considered the factors under Palmer, the court finds plaintiff does not meet the burden of

 3   demonstrating exceptional circumstances warranting the appointment of counsel at this time.

 4             Good cause appearing, IT IS HEREBY ORDERED:

 5             1. Plaintiff’s requests for appointment of counsel (ECF Nos. 6, 9) are DENIED;

 6             2. Plaintiff’s motion for extension of time (ECF No. 9) is GRANTED in part, to the

 7   extent that plaintiff is granted an extension of time of 30 days from the date of this order in which

 8   to file an amended complaint that complies with the requirements of the Federal Rules of Civil

 9   Procedure and the Local Rules of Practice;

10             3. The Clerk of the Court is directed to re-serve plaintiff by mail with a copy of the

11   court’s order signed August 18, 2021 (ECF No. 8.)

12   Dated: September 1, 2021
                                                        _____________________________________
13
                                                        CAROLYN K. DELANEY
14                                                      UNITED STATES MAGISTRATE JUDGE

15

16   Ferreira1208.36.counsel

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
